Macon, C.
In December, 1882, Polk, plaintiff in error, sued defendant in error, Mook, before a justice of the peace of El Paso county, for $300. The justice of the peace gave judgment for defendant, and plaintiff appealed to the county court. In the latter court Polk recovered judgment against Mook for $25 and costs. In February, 1883, Polk sued out execution from the county court, after the issuance of which Mook paid the judgment and costs into the county court, and moved .that the plaintiff, Polk, be required by the court to enter satisfaction of said judgment upon the records of said court, and upon his failure so to do, that the county court enter such order, and also praying that the execution be recalled. On the hearing of said motion defendant, Mook, offered in evidence the receipt of the county judge, E. A. Col-burn, for the judgment and costs, and the plaintiff, Polk, gave in evidence an assignment by himself to one J. B. Cochran and others, of the said judgment. The court sustained said motion so far as to recall said execution, to which the plaintiff, Polk, excepted, and is in this court on error to the ruling of the court on said motion, and also to the judgment rendered at the trial.
This court, on motion, struck out of the record all that part which related to the action of the county court in the proceedings after the rendition of the judgment, and there is nothing left for review here except the propriety of the judgment itself. As the evidence in the county *327court was conflicting, we are not warranted, in disturbing the judgment, and the same ought to be affirmed.
We concur: Stallcup, 0.; Rising, 0.
Pee Cuelam.
Eor the reasons assigned in the foregoing opinion the judgment of the county court is affirmed.

Affirmed.